Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	In response to amendment filed 02/22/2022, claims 1, 11, and 21 have been amended. No claims are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-4, 11, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1)

	In regards to claim 1, Son teaches, A method of indicating if content has been previously shared, the method comprising: (See abstract, The method for displaying the use history of contents in the electronic device includes sensing a contents display event and, upon sensing the event, displaying contents and concurrently displaying in any region of the contents an icon of at least one application that has used the contents.)
accessing a plurality of content items that were each previously transmitted to a plurality of content sharing services; (See fig. 2A, step 201, paragraph 51, fig. 2B, step 211, paragraph 54, fig. 3, step 301, in step 301, the electronic device 100 can sense a contents display event.  In other words, the electronic device 100 can sense an event for displaying contents stored in the electronic device 100.  Here, the contents may include video contents, text contents, image contents, sound contents, and other application program contents. Also see paragraph 47, The contents management 
determining, for each of the plurality of content items, a subset of the plurality of content sharing services to which a respective one of the plurality of content items was previously transmitted; (See fig. 3, paragraph 59, “identify application having used contents to be displayed”, fig. 1, data storage unit 111, application program 113, paragraph 33, the data storage unit 111 stores use history information of each content the data storage unit 111 stores use history information of each content.  Here, the use history information of the content represents information of an application that has used the contents has been used.  For example, the data storage unit 111 can store information indicating that a first group of contents has been used in a message application and a Social Network Service (SNS) application.  For another example, the data storage unit 111 can store information indicating that a second group of contents has been used in a Bluetooth application.  Here, the contents may include video contents, text contents, image contents, sound contents, and other application program contents. Also see figs. 4-6, paragraph 62, display of identified sharing applications in which content item was previously shared (i.e. fig. 6, image sharing application 601, message application 501, SNS application (paragraph 60). Examiner notes that not “all” of available applications stored in the application program 113 (see paragraph 36) are chosen that matches the content item. Clearly shown in example provided in paragraph 
generating a … representation of each of the plurality of content items; (See fig. 3, step 307, figs. 4-7, representation of the content item is displayed)
generating a share status indicator for each of the plurality of content sharing services, wherein each share status indicator indicates to which one or more of the plurality of content items was previously transmitted; and generating for display the … representation of the […content item] with a corresponding share status indicator for each of the determined subset of the plurality of content sharing services to which the respective one of the plurality of content items was previously transmitted  (See fig. 3, step 307, display icon of application that has used the contents, figs. 4-7, plurality of application icons 401, 501, 601, 701, and associated paragraphs specifically paragraph 60, If it is determined in step 305 that there is an application that has used the contents, the electronic device 100 proceeds to perform step 307 and displays an icon of the application that has used the contents, concurrently with the contents. Otherwise, the electronic device 100 proceeds to perform step 315 and displays the contents. For example, if music contents are used by a Bluetooth application, the electronic device 100 can display in any region of the music contents an icon of the Bluetooth application that has used the music contents. In another example, if text contents are used by an SNS application, the electronic device 100 can display in any region of the text contents an icon of the SNS application that has used the text contents. As a further example, if image contents are used by a plurality of applications, as illustrated in FIG. 4, the 
Son does not specifically teach, generating a plurality of thumbnails comprising a thumbnail representation of… the content item; generating for display the plurality of thumbnails, each thumbnail representation of the plurality of thumbnails with a corresponding … indicator for each of the determined subset of the plurality of content sharing services… In other words, Son does not specifically teach displaying more than one content item simultaneously on the screen and each displayed content item having its associated graphical indicators (Son, however teaches displaying multiple associated graphical indicators while displaying one content item) while more than one representation of content item are being displayed (i.e. thumbnail). Mainly, Son does not teach that representation of more than one content item on the screen is a thumbnail.
However, Mulloy further teaches, generating a plurality of thumbnails comprising a thumbnail representation of… the content item; generating for display the plurality of thumbnails, each thumbnail representation of the plurality of thumbnails with a corresponding … indicator for each of the determined subset of the plurality of content sharing services… (See fig. 4, paragraph 44, the user may use a particular application and/or set of applications to perform a particular operation, or set of operations, on a file and the generating application may determine that the user has, during a prior period of time, repeatedly performed (e.g., greater than some threshold) the particular operation, or set of operations, on other files using the particular application or set of applications. The generating application may, based on the 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son to further comprise method taught by Mulloy because being able to manually customize which applications to show when certain group of files/application is selected improves user experience as user can only view preferred applications after customization (Mulloy, fig. 4, paragraphs 44-45).


In regards to claim 3, Son-Mulloy teaches the method of claim 1, wherein each of the plurality of content items includes metadata including a share status, and wherein the identifying further includes accessing, for each of the plurality of content items, the share status. (See Son paragraph 33, the data storage unit 111 stores use history information of each content. Here, the use history information of the content represents 

In regards to claim 4, Son-Mulloy teaches the method of claim 1, wherein the identifying further includes accessing applications for each of the plurality of content sharing services and receiving a share status for each of the plurality of content items. (See Son fig. 3, step 303 (identify application having used contents), fig. 6, paragraphs 33, 38, 40, the data storage unit 111 stores use history information of each content.  Here, the use history information of the content represents information of an application that has used the contents has been used.  For example, the data storage unit 111 can store information indicating that a first group of contents has been used in a message application and a Social Network Service (SNS) application.  For another example, the data storage unit 111 can store information indicating that a second group of contents has been used in a Bluetooth application. Also see Mulloy paragraph 44)


	Claims 11 and 21 are similar in scope to claim 1, therefore, they are rejected under similar rationale as set forth above.

Claims 13-14 are similar in scope to claims 3-4, therefore, they are rejected under similar rationale as set forth above.



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), and further in view of Delaney et al. (US 20200074008 A1)

	In regards to claim 2, Son-Mulloy teaches the method of claim 1, wherein the identifying further includes: accessing a plurality of shared content items hosted by each of the plurality of content sharing services; (See Son paragraph 33, Here, the use history information of the content represents information of an application that has used the contents has been used.  For example, the data storage unit 111 can store information indicating that a first group of contents has been used in a message application and a Social Network Service (SNS) application.  For another example, the data storage unit 111 can store information indicating that a second group of contents has been used in a Bluetooth application.  Here, the contents may include video contents, text contents, image contents, sound contents, and other application program contents. Also see fig. 2A, step 201)  
	Son-Mulloy teaches content items for each of the plurality of sharing services however does not specifically teach, comparing each content item of the plurality of content items to each of the plurality of shared content items …; and determining, for each content item, if each plurality of shared content items includes the corresponding content item. 
However, Delaney further teaches, comparing each content item of the plurality of content items of the plurality of shared content items …; and determining, for each content item, if each plurality of shared content items includes the corresponding content item. (See fig. 5 and paragraphs 54, 58-60, determination module 304 may determine whether the content item is a similar content item for the account based on the comparison between the content item and the previous content items.  In some embodiments, determining whether the content item is a similar content item for the account based on the comparison between the content item and the previous content items includes determining whether the content item matches a previous content item of the previous content items… comparison between the content item and the previous content items may include determining a percentage of contacts of the user that the user has already shared the content item with and/or determining a percentage of contacts of the user that have already had the content item shared with them by the user or other users.)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son-Mulloy to further comprise method taught by Delaney because being able to filter out content that a user has seen before improves user experience on not seeing duplicate contents over and over again.


Claim 12 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), and further in view of Bahrainwala et al. (US Publication No. 2016/0198017 A1)


In regards to claim 5, Son-Mulloy teaches the method of claim 1.
Son-Mulloy does not specifically teach, wherein the generating for display further includes arranging the thumbnail representation of each of the plurality of content items with a plurality of thumbnail representations of other content items based on metadata associated with each of the content items.
However, Bahrainwala further teaches, wherein the generating for display further includes arranging the thumbnail representation of each of the plurality of content items with a plurality of thumbnail representations of other content items based on metadata associated with each of the content items.  (See Bahrainwala fig. 7, paragraphs 27,  32, accessing social network and content source 24 (e.g., web pages hosted by a website, images hosted by an image database, audio or video recordings hosted by an audio or video sharing service, and files hosted by a file server.) for retrieving content item shared with user. Furthermore receiving a contact identifier (e.g. share status and/or metadata) of contacts sharing content items with the user within the social network.) 
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son-Mulloy to further comprise method taught by Bahrainwala because being able to know who shared the content item as well as comments on content improves user experience/social networking, and informs user about source of the content item.


In regards to claim 6, Son-Mulloy-Bahrainwala teaches the method of claim 5,
 wherein the arranging is part of a graphical user interface.  (See Bahrainwala fig. 3, presentation 54 and see Son figs. 4-6)

	Claims 15-16 are similar in scope to claims 5-6, therefore, they are rejected under similar rationale as set forth above.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), and further in view of Kwon (US 20140267384 A1)

In regards to claim 7, Son -Mulloy teaches the method of claim 5.
wherein the arranging is based on location information associated with each of the plurality of content items.  
However, Kwon further teaches, wherein the arranging is based on location information associated with each of the plurality of content items.   (See fig. 12a-12b and paragraph 138-143, The controller 110 may perform a control operation for displaying that an arrangement condition is a place name (as denoted by reference numeral 1201).  Also, the controller 110 may perform a control operation for displaying a preset place name list 1290 in the form of a bar.  In an exemplary embodiment of the present invention as illustrated in FIG. 12A, the place name list 1290 includes the English alphabet.)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son - Mulloy to further comprise method taught by Kwon because being able to sort or arrange images based on location enables user to more quickly search for a desired image (paragraph 8).

In regards to claim 8, Son -Mulloy-Kwon teaches the method of claim 7,
 wherein the arranging further includes arranging the plurality of content items with location information describing a substantially similar location.  (See Kwon fig. 12a-12b and paragraph 138-143, The controller 110 may perform a control operation for displaying that an arrangement condition is a place name (as denoted by reference numeral 1201).  Also, the controller 110 may perform a control operation for displaying a preset place name list 1290 in the form of a bar.  In an exemplary embodiment of the 

	Claim 17 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

	Claim 18 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.



Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20140181747 A1) in view of Mulloy et al. (US 20120017178 A1), and further in view of Vaskevitch (US 20170336922 A1)

In regards to claim 9, Son -Mulloy teaches the method of claim 5.
Son - Mulloy does not specifically teach, wherein the arranging is based on a creation time associated with each of the plurality of content items.  

However, Vaskevitch further teaches, wherein the arranging is based on a creation time associated with each of the plurality of content items.   (See paragraphs 11, 15, 91, fig. 6, Determining which of the at least one media object to display on the 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Son - Mulloy to further comprise method taught by Vaskevitch because it is desirable to implement automated organization and presentation techniques with improved efficiency, convenience and ease of use. Furthermore, being able to sort or arrange images based on event time/creation enables user to more quickly search for a desired image.

In regards to claim 10, Son - Mulloy - Vaskevitch teaches the method of claim 9, wherein the arranging further includes arranging the plurality of content items with a corresponding creation time occurring after a predetermined time. (See Vaskevitch paragraphs 11, 15, 91, fig. 6, Determining which of the at least one media object to display on the calendar may include determining which of the at least one media object to display on the calendar based at least in part on ...a creation date for the media object. Also see Vaskevitch paragraph 81-82, fig. 9, specific predefined date range)

	Claim 19 is similar in scope to claim 9, therefore, it is rejected under similar rationale as set forth above.



Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues that Son-Mulloy fails to teach, at least, “generate a share status indicator for each of the plurality of content sharing services, wherein each share status indicator indicates to which one or more of the plurality of content items was previously transmitted” and “generating for display the plurality of thumbnails, each thumbnail representation of the plurality of thumbnails with a corresponding share status indicator for each of the determined subset of the plurality of content sharing services to which the respective one of the plurality of content items was previously transmitted”. Examiner respectfully disagrees.
Examiner notes that applicant does not further elaborate on how Examiner’s citation fails to teach the claimed limitations. Claim amendment replaces “graphical” indicator to “share status” indicator. This does not make much of a distinction as Son “only” displays previously used (in other words, shared) applications such as in figs. 4-5. Person of ordinary skilled in the art would construe icons shown in figs. 4-5 as previously used applications where currently displayed content was shared with (further see fig. 3, step 307, paragraph 60). Thus, it’s reasonable to view each icon in Son as claimed share status indicator providing indication to the user as to which applications were previously used or shared the content item



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUSTIN S LEE/Primary Examiner, Art Unit 2177